

EXHIBIT 10.71


[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
NTC/MICRON CONFIDENTIAL

 
MASTER AGREEMENT
 
This MASTER AGREEMENT, is made and entered into as of this 26th day of November,
2008, among Micron Technology, Inc., a Delaware corporation (“Micron”), Micron
Semiconductor B.V., a private limited liability company organized under the laws
of the Netherlands (“MNL”), Nanya Technology Corporation Nanya Technology
Corporation [Translation from Chinese] (“NTC”), a company incorporated under the
laws of the Republic of China (“ROC” or “Taiwan”), MeiYa Technology Corporation
MeiYa Technology Corporation [Translation from Chinese], a company incorporated
under the laws of the ROC (“MeiYa” and, collectively with Micron, MNL and NTC,
the “Old JV Parties”), and Inotera Memories, Inc. Inotera Memories Inc.
[Translation from Chinese],  a company incorporated under the laws of the ROC
(“IMI” and, collectively with Micron, MNL and NTC, the “New JV Parties”).
 
RECITALS
 
A. The Old JV Parties entered into certain agreements with each other relating
to the ownership, governance and operation of MeiYa and regarding certain
business relationships among the Old JV Parties (such agreements, the “MeiYa JV
Documents”).
 
B. In accordance with that certain Share Purchase Agreement, dated October 11,
2008 (the “Qimonda / MNL Share Purchase Agreement”), among Micron, MNL, Qimonda
AG, a corporation organized under the laws of Germany (“Qimonda”), and Qimonda
Holding B.V., a private limited company organized under the laws of the
Netherlands (“Qimonda B.V.”), MNL is acquiring from Qimonda and Qimonda B.V.
shares in IMI.
 
C. After the 2nd Closing (as defined hereinafter), MNL, NTC, MeiYa and IMI
intend for IMI to conduct the MeiYa Rollup (as defined hereinafter).
 
D. Upon the 2nd Closing, the MeiYa Rollup or the MeiYa Dissolution (as defined
hereinafter), (1) certain of the MeiYa JV Documents will remain in effect and
intact without modification, (2) certain of the MeiYa JV Documents will be
amended, (3) certain of the MeiYa JV Documents will be terminated, (4) the New
JV Parties will enter into certain agreements relating to the ownership,
governance and operations of IMI and regarding certain relationships among the
New JV Parties (such agreements, the “IMI JV Documents”) and (5) MeiYa and IMI
will enter into certain agreements related to the MeiYa Rollup.
 


AGREEMENT
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto intending to be legally
bound do hereby agree as follows:
 
DLI-6217916v6
                                                                    
 
1

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL
 
 
ARTICLE 1
DEFINITIONS; CERTAIN INTERPRETIVE MATTERS
 
1.1 Definitions.  In addition to the terms defined elsewhere in this Agreement,
capitalized terms used in this Agreement shall have the respective meanings set
forth below:
 
“2nd Closing” shall have the meaning set forth in the Qimonda / MNL Share
Purchase Agreement.
 
“Agreement” means this Master Agreement.
 
“Applicable Law” means any applicable laws, statutes, rules, regulations,
ordinances, orders, codes, arbitration awards, judgments, decrees or other legal
requirements of any Governmental Entity.
 
“Governmental Entity” means any governmental authority or entity, including any
agency, board, bureau, commission, court, municipality, department, subdivision
or instrumentality thereof, or any arbitrator or arbitration panel.
 
“IMI” shall have the meaning set forth in the preamble to this Agreement.
 
“IMI JV Documents” shall have the meaning set forth in Recital D to this
Agreement.
 
[***]
 
“JDP Agreement” means that certain Joint Development Program Agreement between
NTC and Micron, dated April 21, 2008.
 
“Lease and License Agreement” means that certain Lease and License Agreement
between NTC and MeiYa, dated May 13, 2008.
 
“Manufacturing Fab Cooperation Agreement” means that certain Manufacturing Fab
Cooperation Agreement between Micron and NTC, dated June 6, 2008.
 
“MeiYa Dissolution” means (a) if the MeiYa Rollup is conducted as a result of
clauses (a), (c) or (d) of the definition of “MeiYa Rollup,” the MeiYa Rollup,
or (b) if the MeiYa Rollup is conducted as a result of clause (b) of the
definition of “MeiYa Rollup,” the subsequent liquidation, dissolution or winding
up the affairs of MeiYa.
 
“MeiYa Joint Venture Agreement” shall have the meaning set forth in Section
4.4(e).
 
“MeiYa JV Documents” shall have the meaning set forth in Recital A to this
Agreement.
 
[***]
 
“MeiYa Rollup” means the first to occur of the following events, whether through
a single transaction or series of related transactions:  (a) any consolidation
or merger of MeiYa with or into another Person; (b) the sale of all or
substantially all of MeiYa’s non-cash assets to another Person; (c) the sale of
all or substantially all of MeiYa's voting equity to any other Persons; and
(d) the voluntary or involuntary liquidation, dissolution or winding up of the
affairs of MeiYa.

 
“MeiYa TTA 68-50” shall have the meaning set forth in Section 4.3(a)(i) of this
Agreement.
 
DLI-6217916v6
                                                                    
 
2

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL
[***]
 
“Micron” shall have the meaning set forth in the preamble to this Agreement.
 
“MNL” shall have the meaning set forth in the preamble to this Agreement.
 
“Mutual Confidentiality Agreement” means that certain First Amended and Restated
Mutual Confidentiality Agreement effective as of April 21, 2008 among Micron,
MNL and NTC, as joined by MeiYa pursuant to the Joinder of Joint Venture Company
by MeiYa, dated May 13, 2008.
 
“Non-Suit Agreement” means that certain Non-Suit Agreement between Micron and
NTC, dated April 21, 2008.
 
“Person” means any natural person, corporation, joint stock company, limited
liability company, association, partnership, firm, joint venture, organization,
business, trust, estate or any other entity or organization of any kind or
character.
 
“Restricted Activities Side Letter” means that certain Restricted Activities
Side Letter between Micron and NTC, dated April 21, 2008.
 
“Qimonda” shall have the meaning set forth in Recital B to this Agreement.
 
“Qimonda B.V.” shall have the meaning set forth in Recital B to this Agreement.
 
“Qimonda / MNL Share Purchase Agreement” shall have the meaning set forth in
Recital B to this Agreement.
 
“ROC” shall have the meaning set forth in the preamble to this Agreement.
 
“Taiwan” shall have the meaning set forth in the preamble to this Agreement.
 
“Technology Transfer and License Agreement” means that certain Technology
Transfer and License Agreement between Micron and NTC, dated April 21, 2008.
 
“TTA 68-50” shall have the meaning set forth in Section 5.7 of this Agreement.
 
1.2 Certain Interpretive Matters.
 
(a) Unless the context requires otherwise, (i) all references to Sections,
Articles or Exhibits are to Sections, Articles or Exhibits of or to this
Agreement, (ii) words in the singular include the plural and vice versa,
(iii) the term “including” means “including without limitation,” and (iv) the
terms “herein,” “hereof,” “hereunder” and words of similar import shall mean
references to this Agreement as a whole and not to any individual Section or
portion hereof.  All references to “$” or dollar amounts will be to lawful
currency of the United States of America.  All references to “day” or “days”
mean calendar days.
 
DLI-6217916v6
                                                                    
 
3

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL
(b) No provision of this Agreement will be interpreted in favor of, or against,
any party hereto by reason of the extent to which (i) such party or its counsel
participated in the drafting thereof, or (ii) such provision is inconsistent
with any prior draft of this Agreement or such provision.
 
ARTICLE 2
MEIYA JV DOCUMENTS REMAINING IN PLACE WITHOUT MODIFICATION
 
2.1 Technology Transfer and License Agreement for 68-50 nm Process Nodes.  The
Technology Transfer and License Agreement for 68-50 nm Process Nodes between
Micron and NTC, dated April 21, 2008, will remain in effect and intact without
modification following the 2nd Closing, the MeiYa Rollup and the MeiYa
Dissolution.
 
2.2 Patent Assignment.  The Patent Assignment Agreement between Micron and NTC,
dated June 6, 2008, will remain in effect and intact without modification
following the 2nd Closing, the MeiYa Rollup and the MeiYa Dissolution.
 
2.3 Micron Guaranty Agreement.  The Micron Guaranty Agreement between Micron and
NTC, dated April 21, 2008, will remain in effect and intact with respect to any
provisions of the MeiYa Joint Venture Agreement that then remain in effect.
 
ARTICLE 3
MEIYA JV DOCUMENTS TO BE AMENDED AS OF THE 2ND CLOSING
 
3.1 Mutual Confidentiality Agreement.  On the date of the 2nd Closing, Micron,
MNL, NTC, MeiYa and IMI will enter into a Second Amended and Restated Mutual
Confidentiality Agreement, substantially in the form attached hereto as
Exhibit A, to amend the Mutual Confidentiality Agreement.
 
3.2 JDP Agreement.  On the date of the 2nd Closing, Micron and NTC will enter
into an Amended and Restated Joint Development Program Agreement, substantially
in the form attached hereto as Exhibit B, to amend the JDP Agreement.
 
3.3 Restricted Activities Side Letter.  On the date of the 2nd Closing, Micron
and NTC will enter into an Amended and Restated Restricted Activities Side
Letter, substantially in the form attached hereto as Exhibit C, to amend the
Restricted Activities Side Letter.
 
3.4 Non-Suit Agreement.  On the date of the 2nd Closing, Micron and NTC will
enter into an Amended and Restated Non-Suit Agreement, substantially in the form
attached hereto as Exhibit D, to amend the Non-Suit Agreement.
 
3.5 Technology Transfer and License Agreement.  On the date of the 2nd Closing,
Micron and NTC will enter into an Amended and Restated Technology Transfer and
License Agreement, substantially in the form attached hereto as Exhibit E, to
amend the Technology Transfer and License Agreement.
 
3.6 Manufacturing Fab Cooperation Agreement.  On the date of the 2nd Closing,
Micron and NTC will enter into an Amended and Restated Manufacturing Fab
Cooperation Agreement, substantially in the form attached hereto as Exhibit F,
to amend the Manufacturing Fab Cooperation Agreement.
 
DLI-6217916v6
                                                                    
 
4

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL
ARTICLE 4
MEIYA JV DOCUMENTS TO BE TERMINATED
 
4.1 MeiYa JV Documents Terminated as of the 2nd Closing.
 
(a) Corporate Opportunities Side Letter.  The Corporate Opportunities Side
Letter between Micron and NTC, dated April 21, 2008, is hereby terminated
effective as of the 2nd Closing; provided that any provisions that, pursuant to
such Corporate Opportunities Side Letter, are expressly stated to survive
termination shall so survive.
 
4.2 MeiYa JV Document Terminated as of the MeiYa Rollup.
 
(a) Supply Agreement.  The Supply Agreement among Micron, NTC and MeiYa, dated
June 6, 2008, is hereby terminated effective as of the MeiYa Rollup, including
all provisions that, pursuant to such Supply Agreement, are expressly stated to
survive termination, except for Article 7 and Sections 10.3, 11.3 and 11.5 –
11.14 which shall survive such termination.
 
(b) Micron Assigned Employee Agreement.  The Micron Assigned Employee Agreement
between Micron and MeiYa, dated June 6, 2008, is hereby terminated effective as
of the MeiYa Rollup; provided that any provisions that, pursuant to such Micron
Assigned Employee Agreement, are expressly stated to survive termination shall
so survive.
 
(c) NTC Assigned Employee Agreement.  The NTC Assigned Employee Agreement
between NTC and MeiYa, dated June 6, 2008, is hereby terminated effective as of
the MeiYa Rollup; provided that any provisions that, pursuant to such NTC
Assigned Employee Agreement, are expressly stated to survive termination shall
so survive.
 
4.3 MeiYa JV Documents Terminated as of the earlier of (x) the MeiYa Rollup and
(y) the date that is six (6) months following the date of the 2nd Closing.
 
(a) Technology Transfer Agreement for 68-50 nm Process Nodes.
 
(i) The Technology Transfer Agreement for 68-50 nm Process Nodes between Micron
and MeiYa, dated May 13, 2008 (the “MeiYa TTA 68-50”), is hereby terminated
effective as of the earlier of (i) the MeiYa Rollup and (ii) the date that is
six (6) months following the date of the 2nd Closing; provided that any
provisions that, pursuant to the MeiYa TTA 68-50, are expressly stated to
survive termination shall so survive; and provided, further, that [***].
 
(ii) Effective as of the 2nd Closing, the [***].
 
(b) Technology Transfer Agreement.  The Technology Transfer Agreement by and
among Micron, NTC and MeiYa, dated May 13, 2008, is hereby terminated effective
as of the earlier of (i) the MeiYa Rollup and (ii) the date that is six (6)
months following the date of the 2nd Closing; provided that any provisions that,
pursuant to such Technology Transfer Agreement, are expressly stated to survive
termination shall so survive.
 
DLI-6217916v6
                                                                    
 
5

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL
4.4 MeiYa JV Documents Terminated as of the MeiYa Dissolution.
 
(a) Master Agreement.  The Master Agreement between Micron and NTC, dated
April 21, 2008, is hereby terminated effective as of the MeiYa Dissolution.
 
(b) Master Agreement Disclosure Letter.  The Master Agreement Disclosure Letter
by Micron and agreed to by NTC, dated April 21, 2008, is hereby terminated
effective as of the MeiYa Dissolution.
 
(c) Master Agreement Exhibits Side Letter.  The Master Agreement Exhibits Side
Letter by Micron and agreed to by NTC, dated April 21, 2008, is hereby
terminated effective as of the MeiYa Dissolution.
 
(d) Litigation Side Letter.  The Litigation Side Letter by Micron and agreed to
by NTC, dated April 21, 2008, is hereby terminated effective as of the MeiYa
Dissolution.
 
(e) Joint Venture Agreement.  The Joint Venture Agreement between MNL and NTC,
dated April 21, 2008, (the “MeiYa Joint Venture Agreement”) is hereby terminated
effective as of the MeiYa Dissolution; provided that (i) any provisions that,
pursuant to the MeiYa Joint Venture Agreement, are expressly stated to survive
termination shall so survive, and (ii) the second and third sentences of Section
8.1(a) of the MeiYa Joint Venture Agreement shall survive and shall be amended
as follows:
 
If any current employee of NTC and/or the Joint Venture Company who was
continuously employed by NTC during the twelve-month period ending June 6, 2008
(i) permanently transfers to Inotera Memories, Inc. (“Inotera”) no later than
December 31, 2008, and (ii) such employee has worked on a full-time basis for
the Joint Venture Company and/or Inotera during the period from August 1, 2008
to August 1, 2009 (even if, prior to December 31, 2008, such work was performed
as an employee of NTC and not technically as an employee of the Joint Venture
Company and/or Intera) and has not delivered to the Joint Venture Company or
Inotera, or received from the Joint Venture Company or Inotera, a notice of
termination, then NTC shall (x) invoice the Joint Venture Company for an amount
equal to such employee’s base salary for the six (6) months prior to such
transfer from NTC and (y) provide the Joint Venture Company and MNL with
reasonably detailed information supporting the requirements set forth above and
the invoiced amount.  Within thirty (30) days of receiving such an invoice and
such supporting information from NTC, the Shareholders shall use commercially
reasonable efforts to cause the Joint Venture Company to pay the invoiced
amounts to NTC.  The Shareholders shall not cause the Joint Venture Company to
make a capital reduction, dividend payment or distribution to the Shareholders
if such capital reduction, dividend or distribution would cause the Joint
Venture Company to have insufficient funds to pay its obligations under the
immediately preceding sentence.
 
(f) Services Agreement. The Services Agreement between NTC and MeiYa, dated
June 6, 2008, is hereby terminated effective as of the MeiYa Dissolution.
 
DLI-6217916v6
                                                                    
 
6

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL
ARTICLE 5
IMI JV DOCUMENTS TO BE ENTERED INTO AS OF THE 2ND CLOSING
 
5.1 Joint Venture Agreement.  On the date of the 2nd Closing, MNL and NTC will
enter into a Joint Venture Agreement, substantially in the form attached hereto
as Exhibit G.
 
5.2 Micron Guaranty Agreement.  On the date of the 2nd Closing, Micron and NTC
will enter into a Guaranty Agreement, substantially in the form attached hereto
as Exhibit H.
 
5.3 Facilitation Agreement.  On the date of the 2nd Closing, MNL, NTC and IMI
will enter into a Facilitation Agreement, substantially in the form attached
hereto as Exhibit I.
 
5.4 Supply Agreement.  On the date of the 2nd Closing, Micron, NTC and IMI will
enter into a Supply Agreement, substantially in the form attached hereto as
Exhibit J.
 
5.5 Micron Assigned Employee Agreement.  On the date of the 2nd Closing, Micron
and IMI will enter into a Micron Assigned Employee Agreement, substantially in
the form attached hereto as Exhibit K.
 
5.6 NTC Assigned Employee Agreement.  On the date of the 2nd Closing, NTC and
IMI will enter into a NTC Assigned Employee Agreement, substantially in the form
attached hereto as Exhibit L.
 
5.7 Technology Transfer Agreement for 68-50 nm Process Nodes.  That certain
Technology Transfer Agreement for 68-50 nm Process Nodes between Micron and IMI,
dated October 11, 2008 (the “TTA 68-50”), will become effective, in accordance
with its terms, on the date of the 2nd Closing.
 
5.8 Technology Transfer Agreement.  On the date of the 2nd Closing, Micron, NTC
and IMI will enter into a Technology Transfer Agreement, substantially in the
form attached hereto as Exhibit M.
 
5.9 Corporate Opportunities Side Letter.  On the date of the 2nd Closing, Micron
and NTC will enter into a Corporate Opportunities Side Letter, substantially in
the form attached hereto as Exhibit N.
 
ARTICLE 6
MISCELLANEOUS
 
6.1 Severability.  Should any provision of this Agreement be deemed in
contradiction with the laws of any jurisdiction in which it is to be performed
or unenforceable for any reason, such provision shall be deemed null and void,
but this Agreement shall remain in full force and effect in all other
respects.  Should any provision of this Agreement be or become ineffective
because of changes in Applicable Laws or interpretations thereof, or should this
Agreement fail to include a provision that is required as a matter of law, the
validity of the other provisions of this Agreement shall not be affected
thereby.  If such circumstances arise, the parties hereto shall negotiate in
good faith appropriate modifications to this Agreement to reflect those changes
that are required by Applicable Law.
 
DLI-6217916v6
                                                                    
 
7

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL
6.2 Third Party Rights.  Nothing in this Agreement, whether express or implied,
is intended, or shall be construed, to confer, directly or indirectly, upon or
give to any Person, other than the parties hereto, any legal or equitable right,
remedy or claim under or in respect of this Agreement or any covenant, condition
or other provision contained herein.
 
6.3 Amendment.  This Agreement may not be modified or amended except by a
written instrument executed by, or on behalf of, each of the parties hereto,
except that the provisions relating to (a) the continuance, amendment or
termination of the MeiYa JV Documents referenced in Articles 2, 3 and 4 may be
modified or amended by a written instrument executed by, or on behalf of, all of
the Old JV Parties that are parties thereto and (b) the entering into the IMI JV
Documents referenced in Article 5 may be modified or amended by a written
instrument executed by, or on behalf of, all of the New JV Parties that are
contemplated to be parties thereto.
 
6.4 Entire Agreement.  This Agreement, together with the Exhibits hereto and the
agreements and instruments expressly provided for herein, constitute the entire
agreement of the parties hereto with respect to the subject matter hereof and
supersede all prior agreements and understandings, oral and written, between the
parties hereto with respect to the subject matter hereof.
 
6.5 Choice of Law.  This Agreement shall be governed by and construed in
accordance with the laws of the ROC, without giving effect to its conflict of
laws principles.
 
6.6 Jurisdiction; Venue.  Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement shall be brought in the Taipei District Court, located in Taipei,
Taiwan, and each of the parties hereto hereby consents and submits to the
exclusive jurisdiction of such court (and of the appropriate appellate courts
therefrom) in any such suit, action or proceeding and irrevocably waives, to the
fullest extent permitted by Applicable Law, any objection which it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding which is brought
in any such court has been brought in an inconvenient forum.
 
6.7 Headings.  The headings of the Articles and Sections in this Agreement are
provided for convenience of reference only and shall not be deemed to constitute
a part hereof.
 
6.8 Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
[SIGNATURE PAGES FOLLOW]

DLI-6217916v6
                                                                    
 
8

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL

IN WITNESS WHEREOF, this Agreement has been duly executed by, and on behalf of,
the parties hereto as of the date first written above.

 




 
MICRON TECHNOLOGY, INC.
             
By:
/s/ D. Mark Durcan                                                              
   
D. Mark Durcan
   
President and Chief Operating Officer



 


 




THIS IS A SIGNATURE PAGE FOR THE MASTER AGREEMENT ENTERED
INTO AMONG MICRON, MNL, NTC, MEIYA AND IMI

DLI-6217916v6
 
 

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL





 
MICRON SEMICONDUCTOR B.V.
             
By:
/s/ Thomas L.
Laws                                                                 
   
Thomas L. Laws
   
Managing Director A
             
By:
/s/ Stefan Boermans / /s/ Clemens van den Broek
   
Name:   Stefan Boermans  /  Clemens van den Broek
   
Title      Trust International Management(T.I.M.) B.V.
   
Managing Director B





 






THIS IS A SIGNATURE PAGE FOR THE MASTER AGREEMENT ENTERED
INTO AMONG MICRON, MNL, NTC, MEIYA AND IMI

DLI-6217916v6
 
 

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL







 
NANYA TECHNOLOGY CORPORATION
             
By:
/s/ Jih Lien                                                             
   
Jih Lien
   
President




 

 


THIS IS A SIGNATURE PAGE FOR THE MASTER AGREEMENT ENTERED
INTO AMONG MICRON, MNL, NTC, MEIYA AND IMI

DLI-6217916v6
 
 

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL







 
MEIYA TECHNOLOGY CORPORATION
             
By:
/s/ David Tsou                                                             
   
Name:  David Tsou
   
Title:    Supervisor





 
 




THIS IS A SIGNATURE PAGE FOR THE MASTER AGREEMENT ENTERED
INTO AMONG MICRON, MNL, NTC, MEIYA AND IMI

DLI-6217916v6
 
 

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL







 
INOTERA MEMORIES, INC.
             
By:
/s/ Joseph Hsieh                                                             
   
Name:  Joseph Hsieh
   
Title:    Supervisor




 
 
 




THIS IS A SIGNATURE PAGE FOR THE MASTER AGREEMENT ENTERED
INTO AMONG MICRON, MNL, NTC, MEIYA AND IMI

DLI-6217916v6

--------------------------------------------------------------------------------
